EXHIBIT 99.1 CytRx Expands Management Team and Broadens Oncology Franchise – Names Industry Veteran Scott Geyer Senior Vice President of Manufacturing – LOS ANGELES (December 1, 2009) CytRx Corporation (NASDAQ: CYTR), a biopharmaceutical company, continued to broaden its management expertise by naming industry veteran Scott Geyer Senior Vice President of Manufacturing.Mr. Geyer brings more than 28 years of manufacturing and technical operations knowledge overseeing all aspects of product manufacturing in oncology and other fields, including direct experience with small molecules, biologics and topicals. “We are assembling a team of prominent leaders within their respective fields, bringing CytRx greater expertise and a new, higher energy level that will assist with our aggressive plans to initiate multiple clinical trials next year and achieve our goals of transitioning to a commercial oncology company and building substantial stockholder value,” said CytRx President and CEO Steven A.
